DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 12/16/2021.  Claims 1-15 are currently pending.  No claims have been added.  No claims have been cancelled.  Claims 1, 7, 9, and 11 have been currently amended. Claims 1  and 11 are independent claims

Objections – Withdrawn
The amendment to the Specification was received on 12/16/2021. This amendment is accepted and entered.
The Claim Objections of claims 9 is withdrawn as necessitated by amendment/cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1-8 and 10-15 over Anorga in view of Atkins is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 9 over Anorga in view of Atkins in further view of Ramaswamy is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Assuming arguendo, Applicant argues
Applicant submits that the combination of Agorna and Atkins fails to disclose or make obvious at least "based on a user input selecting one or more of the one or more recommended applications, simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display" as recited in claim 1 and similarly recited in claim 11. 
Anorga discloses selecting a suggested action which may be performed by an application (e.g. selecting a suggested action of emailing the detected text using an email application). Anorga also discloses selecting multiple actions that may be performed on different applications (e.g. saving a number in a contact application and calling the number using a calling application). See paragraph [0109] of Anorga. However, Anorga fails to disclose simultaneously running and displaying the selected applications. 
Further, Atkins discloses displaying multiple graphic objects (images) and fails to provide any disclosure related to displaying or running applications. 
Accordingly, Applicant submits that the combination of Agorna and Atkins fails to disclose or make obvious at least "based on a user input selecting one or more of the one or more recommended applications, simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display," as recited in claim 1 and similarly recited in claim 11. 

Examiner notes that Applicant’s argument is directed to the newly recited claim language.  Examiner agrees with Applicant that Anorga does teach selecting multiple actions that may be performed on different applications (Anorga [0109]).  In regards to the newly recited language of “simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display”, newly applied reference Jung teaches this limitation (see at least Jung [0079]-[0086] [0088]).  See rejection below for the current 103 rejection.
 
Applicant further argues: 
In addition to the above, Applicant submits that the combination of Agorna and Atkins fails to disclose or suggest at least "wherein the plurality of selected applications are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image," as recited in claim 1 and similarly recited in claim 11. 
Regarding claim 1, on page 7 of the Office Action, the Examiner contends the following with respect to the disclosure of Atkins: 
…
As shown in FIG. 4, Atkins discloses a page layout generator 64 generating a final layout 72 based on graphic objects 62 and user-specified page layouts 68. See paragraphs [0054-0058] of Atkins. A user interface module 66 then displays the final layouts 72 on a display 78. See paragraph [0059] of Atkins. 
As discussed above, Atkins discloses creating final layout 72 based on input graphic objects 62 that are placed on a page according to a user-specified page layout (template) 68. Accordingly, the configuration (size and location of the objects) of the final layout 72 is based on a user-specified template 68, and is not based on an image, let alone a configuration recognized in an image. Accordingly, Atkins fails to disclose or make obvious the above feature of claims 1 and 11. 

 the image. Thus, Applicant’s argument is not persuasive.

Applicant further argues:
Further, Anorga discloses classifying an image using machine learning techniques. See paragraphs [0051-0066]. The image is then classified and/or suggested actions are determined based on the classification. See paragraphs [0080-0081]. The suggested actions may correspond to different applications. See paragraph [0103] of Anorga. Accordingly, a user may be presented with options of one or more applications that may perform the corresponding action. See paragraphs [0031] and [0103] of Anorga. When the user selects a suggested action, the action may be performed using the selected application. 
According, as discussed above, Anorga discloses suggesting an action of an application based on an item detected in an image. The application may then be displayed in response to a user selecting the suggested action. Applicant submits that a person of ordinary skill in the art would not be motivated to modify Anorga to operate the application in a window, based on the size and location of the item detected in the image, in view of the teachings of Atkins. That is, a teaching of configuring images on a page based on a user selected template (Atkins) would not motivate a person of ordinary skill in the art to modify the window size/location of the running application of Anorga to correspond to the image displaying the item indicating the application. 
Accordingly, Applicant submits that the combination of Agorna and Atkins fails to disclose or suggest at least "wherein the plurality of selected applications are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image," as recited in claim 1 and similarly recited in claim 11. 
Ramaswamy is referenced by the Examiner to disclose features of the dependent claims, but fails to cure the above deficiencies of Anorga and Atkins. 
In view of the above, Applicant respectfully submits independent claims 1 and 11 are patentable because the combined references do not teach or suggest all of the features of the claims. 
Dependent claims 2-10 and 12-15 are patentable due to their respective dependencies, as well as for the additional subject matter recited therein. 
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections. 

Examiner respectfully disagrees.  The current references, Anorga, Jung, and Atkins, teach obtaining an image, whether it be a photograph image of objects or hand-drawn images, and analyzing the image.  .  Therefore, one of ordinary skill in the art would be motivated to modify the window size/location of the running applications of Anorga in view of Jung to correspond to the image displaying the item indicating the application.  Thus, the current references as a whole teach the amended claim language “wherein the plurality of selected applications are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image”.  See current rejection below for current 103 rejection.
Applicant further argues on page 14 that the independent claim reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed on the mailing date of the application on 05/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the plurality of selected applications” in the fifteenth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a plurality of selected applications”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the plurality of selected applications” in the thirteenth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a plurality of selected applications”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “based on a user input selecting one or more of the one or more recommended applications, simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display, wherein the plurality of selected applications are displayed according to the at least one 3configuration comprising at least one of the location or the size of the at least one application in the image”.  The claim limitation requires “simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display”.  However, the claim includes the option of a user only selecting one of the one or more recommended applications.  Thus, the claim is unclear to how a simultaneous operation and display of “the plurality of selected applications” would occur if only one recommended application is recommended and/or selected. In order to expedite prosecution, Examiner will interpret the user input to require a selection of at least two recommended applications.
The dependent claims, claims 2-10, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim 11 recites “based on a user input selecting one or more of the one or more recommended applications, simultaneously operating the plurality of selected applications and displaying the plurality of selected applications on the display, wherein the plurality of selected applications are displayed according to the at least one 3configuration comprising at least one of the location or the size of the at least one application in the image”. The claim limitation requires “simultaneously operating the plurality of selected applications and displaying the plurality of selected applications on the display”.  However, 
The dependent claims, claims 12-15, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anorga et al. (US 2018/0336415 A1; hereafter “Anorga”) in view of Jung et al. (US 2014/0325410 A1; hereafter “Jung”) in further view of Atkins et al. (US 2009/0089660 A1; hereafter “Atkins”).

Regarding Claim 1, Anorga teaches an electronic device comprising: a display; (Anorga
[0044] [0189]: display)
a memory configured to store one or more instructions; (Anorga [0170] [0171]: memory) and 
a processor configured to execute the one or more instructions stored in the memory to: (Anorga [0170]: processor)
obtain an image [which represents at least one configuration of at least one application desired by a user], (Anorga [0006] [0033] [0049]: obtaining an image; [0081]: determination of image categories may be based on a size and/or prominence of an image feature determined by the image classifier; prominence of an image feature can be determined based on size of the image feature with respect to image area, and/or location of the image feature within an image)
recognize one or more objects from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed)
determine one or more recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0072] [0078] [0098][0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based 
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image)
identifies a type of an application corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the one or more recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and 
based on a user input selecting one or more of the one or more recommended applications, (Anorga [0109]: users may select multiple actions; [0105]-[0108] [0126] [0129]: a user may indicate a particular application) 
However, Anorga may not explicitly teach every aspect of simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display, wherein the 
Jung teaches simultaneously operate the plurality of selected applications and display the plurality of selected applications on the display, (Jung [0079]-[0086] [0088] describing, based on a selection, simultaneously operating and displaying a plurality of selected applications on a display; [0118] [0199] [0255] [0305] [0307] [0281]-[0283] Figs. 3-5) 
wherein the plurality of selected applications are displayed according to [the at least one 3configuration comprising at least one of the location or the size of the at least one application in the image]. (Jung [0086] [0087] [0094] [0270]: describing that the selected applications are displayed according to an order or arrangement [configuration])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to simultaneously operate and display a plurality of selected applications as described by Jung for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for multi-tasking purposes.  Additionally, Jung teaches that “user convenience in executing and using various programs may be improved significantly” [0009] [0198]. In addition, references (Anorga and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image- based application recommendation systems and multi-tasking.
Although Anorga  in view of Jung do teach obtaining an image comprising objects corresponding to applications (Anorga [0007] [0008]; Jung [0281]-[0283] [0293]-[0297]) and displaying recommended applications (Anorga [0103] [0104] [0115]; Jung [0281]-[0283] [0293]-[0297]), Anorga in view of Jung may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image;…wherein the plurality of selected 
Atkins teaches obtain an image which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; (Atkins [0020] [0047] [0048] [0056]: describing that an image is captured (photograph or hand-drawn) which represents a final layout [configuration] desired by the user; [0057] [0067] [0072] [0074]-[0076] [0077]: relative layout specification describes relative positions and size dimensions of the graphic objects)
wherein the plurality of selected applications are displayed according to the at least one 3configuration comprising at least one of the location or the size of the at least one application in the image.  (Atkins [0056]-[0059] [0093]: page layout generator module generates final or determinate arrangements of graphic objects on the pages from the respective relative layout specifications which was derived from the obtained image, the final layout includes a specification of size dimensions and positions of the graphic objects on a page and the final layout of graphic objects is output)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user and to display the one or more selected applications on the display according to the at least one configuration as described by Atkins for the benefit of image-based application recommendation of Anorga in view of Jung, with a reasonable expectation of success, for display customization purposes by simplifying organizing and presenting applications. Additionally, Atkins teaches that displaying a user-specified layout of graphic objects [selected applications] according to the at least one 3configuration comprising at least one of the location or the size of the at least one application in the image would able users to “guide these embodiments to a particular layout of the graphic objects that meets the general graphic object arrangement preferences of the user, while . In addition, references (Anorga in view of Jung and Atkins) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based analysis and image-derived layouts.

Regarding Claim 2, Anorga in view of Jung in further view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to: determine a plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks.  (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher confidence scores associated, the image categories may be determined solely based on server classification results; [0105] [0110] [0124] [0129]: a subset of suggested actions may be selected based on a confidence score associated with the suggested action. A suggested action may be associated with a higher confidence score, e.g., when the image category is determined with high confidence) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Anorga in view of Jung in further view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to: set an arrangement criterion for arranging the one or more recommended applications on the display based on the image; and arrange the one or more recommended applications on the display based on the set arrangement criterion. (Anorga [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 930 may produce an output video with a particular effect applied, e.g., rendered in a comic- book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912...For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa...NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]; Atkins [0020] [0045] [0058]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Anorga in view of Jung in further view of Atkins teaches wherein the learning model is determined by learning a method of extracting attributes of recommended applications from the one or more objects based on an input of the one or more objects to the one or more neural networks (Anorga [0030] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications) and determining the one or more recommended applications based on the extracted attributes of the recommended applications.  (Anorga [0031] [0102] [0125] [0135]: determining 

Regarding Claim 5, Anorga in view of Jung in further view of Atkins teaches wherein the extracted attributes of the recommended applications comprise at least one of a type of an application, a size of the application, a color of the application or a shape of the application.  (Anorga [0050] [0066] [0101]: color; [0081]: size; [0031] [0034] [0080] [0082]: type) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Anorga in view of Jung in further view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to perform pre-processing for inputting the recognized one or more objects into the learning model, and the pre-processing comprises at least one of a cropping operation or a warping operation.   (Anorga [0071]: an image representation is generated. In some implementations, generating an image representation may include cropping the image, changing an orientation of the image, compressing the image (e.g., so that a data size, in bytes, of a resultant compressed image has a smaller data size than the original image, and is suitable for transmission over a low bandwidth network), changing a color space of the image (e.g., from RGV to YUV), etc. In some implementations, the image representation may be the resultant image after applying one or more of the described operations e.g., cropping changing orientation, compressing, changing color space, etc.) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Anorga in view of Jung in further view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to receive an external input for drawing configurations of applications desired by the user or a photograph obtained by capturing imagery including the at least one configuration of the at least one application desired by the user, and generate the image based on the received external input or the received photograph.  (Anorga [0029] [0050]: if a user takes a picture of a handwritten [drawing] note, or a whiteboard, a user intent may be to add text content from the picture to a to-do list or a notes application; [0071] [0089]: an image is obtained and generated; the image may be captured by a user, e.g., user U1 of client device 120, using a camera of client device; [0179]; Atkins [0047] [0048] [0056] [0067]: obtaining and generating an image; Jung [0281]-[0283]) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Anorga in view of Jung in further view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to select, from an application database (DB), the one or more recommended applications respectively corresponding to the recognized one or more objects, (Anorga [0098] [0124]: one or more applications, e.g., available on a device that implements method 400, may be determined based on image categories, image features, and if permitted by the user, user data; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications; the suggestion application is configured to determine an available software application (e.g., locally on a user device, a server application; Atkins [0054] [0075]-[0077]) and 
the application DB includes a list of applications installed on the electronic device and applications stored in an external server.  (Anorga [0037]: Second server system 140 can include a second server device 142, configured to provide one or more applications, e.g., application A 144, application B 146, and application C 148; Fig. 1 showing a listing of applications stored on the device [120, 154] 

Regarding Claim 10, Anorga in view of Jung in further view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to: recognize text information from the one or more objects; (Anorga [0031] [0033]: image analysis may also include determining one or more parameters (e.g., text extracted from the image; [0054]: one or more optical character recognition (OCR) techniques are applied to detect and/or recognize text in the image; [0124]: parameters for the applications may be determined based on analyzing the image. In some implementations, parameters may include text or other information extracted from the image; Jung [0168]; Atkins [0047]) update the one or more recommended applications respectively corresponding to the one or more objects to reflect the text information;  (Anorga [0029] [0108] [0111]: if a user takes a picture of a handwritten note, or a whiteboard, a user intent may be to add text content from the picture to a to- do list or a notes application; adding a contact to an address book upon obtaining an image of a business card; [0035] [0125]: the image includes a business card, the determined applications may include a contacts application and the parameters determined for the contacts application may include contact information to be added to contacts maintained in the contacts application; Jung [0168]) and display the updated one or more recommended applications on the display.  (Anorga [0131]: the user interface may include one or more elements that indicate that the indicated operation was performed successfully; [0135] [0136] [0138]: describing displaying the updated application on the display; Jung [0168]) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Anorga teaches a method of operating an electronic device, the method comprising: obtain an image [which represents at least one configuration of at least one application desired by a user], (Anorga [0006] [0033] [0049]: obtaining an image; [0081]: determination of image categories may be based on a size and/or prominence of an image feature determined by the image classifier; prominence of an image feature can be determined based on size of the image feature with respect to image area, and/or location of the image feature within an image)
recognizing one or more objects from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed)
determining one or more recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0072] [0078] [0098][0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined based on analyzing the image; [0030] [0082] [0051] [0059]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0055] [0174]-[0177])
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image)
identifies a type of an application 6corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the one or more recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and 
based on a user input selecting one or more of the one or more recommended applications, (Anorga [0109]: users may select multiple actions; [0105]-[0108] [0126] [0129]: a user may indicate a particular application) 
However, Anorga may not explicitly teach every aspect of simultaneously operating the plurality of selected applications and display the plurality of selected applications on the display, wherein the plurality of selected application are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.
Jung teaches simultaneously operating the plurality of selected applications and display the plurality of selected applications on the display, (Jung [0079]-[0086] [0088] describing, based on a selection, simultaneously operating and displaying a plurality of selected applications; [0118] [0131] [0199] [0255] [0305] [0307] [0281]-[0283] Figs. 3-5) 
wherein the plurality of selected application are displayed according to [the at least one configuration comprising at least one of the location or the size of the at least one application in the image]. (Jung [0086] [0087] [0094] [0270]: describing that the selected applications are displayed according to an order or arrangement [configuration])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to simultaneously operate and display a plurality of selected applications as described by Jung for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for multi-tasking purposes.  Additionally, Jung teaches that “user 
Although Anorga  in view of Jung does teach obtaining an image comprising objects corresponding to applications (Anorga [0007] [0008]; Jung [0281]-[0283] [0293]-[0297]) and displaying recommended applications (Anorga [0103] [0104] [0115]; Jung [0281]-[0283] [0293]-[0297]), Anorga in view of Jung may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; …wherein the plurality of selected application are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.  
Atkins teaches obtain an image which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; (Atkins [0020] [0047] [0048] [0056]: describing that an image is captured (photograph or hand-drawn) which represents a final layout [configuration] desired by the user; [0057] [0067] [0072] [0074]-[0076] [0077]: relative layout specification describes relative positions and size dimensions of the graphic objects)
wherein the plurality of selected application are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.  (Atkins [0056]-[0059] [0093]: page layout generator module generates final or determinate arrangements of graphic objects on the pages from the respective relative layout specifications which was derived from the obtained image, the final layout includes a specification of size dimensions and positions of the graphic objects on a page and the final layout of graphic objects is output)
. In addition, references (Anorga in view of Jung and Atkins) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based analysis and image-derived layouts.

Regarding Claim 12, Anorga in view of Jung in further view of Atkins teaches the determining of the one or more recommended applications comprises determining a plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks.  (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification 

Regarding Claim 13, Anorga in view of Jung in further view of Atkins teaches wherein the displaying comprises: setting an arrangement criterion for arranging the one or more recommended applications on the display of the electronic device based on the image; and arranging the one or more recommended applications on the display of the electronic device based on the set arrangement criterion.  (Angora [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 30 may produce an output video with a particular effect applied, e.g., rendered in a comic- book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912...For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa...NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]; Atkins [0020] [0045] [0058]) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Anorga in view of Jung in further view of Atkins teaches further comprising: 7extracting, by the learning model, attributes of recommended applications from the one or more objects based on an input of the one or more objects to the one or more neural networks, (Anorga [0030] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications) and determining the learning model by learning a method of determining the one or more recommended applications based on the extracted attributes of the recommended applications.  (Anorga [0031] [0102] [0125] [0135]: determining suggested actions/applications based on the recognized features/parameters) [The motivation of claim 11 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Anorga teaches a non-transitory computer-readable recording medium having recorded thereon a program (Anorga [0014] [0187] [0192]: computer-readable storage medium) for implementing the method of claim 11. (See rejection of claim 11 above)
However, Anorga does not explicitly teach every aspect of the method of claim 11 in that Anorga may not explicitly teach every aspect of simultaneously operating the plurality of selected applications and display the plurality of selected applications on the display, wherein the plurality of selected application are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.
Jung teaches simultaneously operating the plurality of selected applications and display the plurality of selected applications on the display, (Jung [0079]-[0086] [0088] describing, based on a selection, simultaneously operating and displaying a plurality of selected applications; [0118] [0131] [0199] [0255] [0305] [0307] [0281]-[0283] Figs. 3-5) 
wherein the plurality of selected application are displayed according to [the at least one configuration comprising at least one of the location or the size of the at least one application in the image]. (Jung [0086] [0087] [0094] [0270]: describing that the selected applications are displayed according to an order or arrangement [configuration])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to simultaneously operate and display a plurality of selected applications as described by Jung for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for multi-tasking purposes.  Additionally, Jung teaches that “user convenience in executing and using various programs may be improved significantly” [0009] [0198]. In addition, references (Anorga and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image- based application recommendation systems and multi-tasking.
Although Anorga  in view of Jung does teach obtaining an image comprising objects corresponding to applications (Anorga [0007] [0008]; Jung [0281]-[0283] [0293]-[0297]) and displaying recommended applications (Anorga [0103] [0104] [0115]; Jung [0281]-[0283] [0293]-[0297]), Anorga in view of Jung may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; …wherein the plurality of selected application are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.  
Atkins teaches obtain an image which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; (Atkins [0020] [0047] [0048] [0056]: describing that an image is captured (photograph or hand-drawn) which represents a final layout [configuration] desired 
wherein the plurality of selected application are displayed according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.  (Atkins [0056]-[0059] [0093]: page layout generator module generates final or determinate arrangements of graphic objects on the pages from the respective relative layout specifications which was derived from the obtained image, the final layout includes a specification of size dimensions and positions of the graphic objects on a page and the final layout of graphic objects is output)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user and to display the one or more selected applications on the display according to the at least one configuration as described by Atkins for the benefit of image-based application recommendation of Anorga in view of Jung, with a reasonable expectation of success, for display customization purposes by simplifying organizing and presenting applications. Additionally, Atkins teaches that displaying a user-specified layout of graphic objects [selected applications] according to the at least one 3configuration comprising at least one of the location or the size of the at least one application in the image would able users to “guide these embodiments to a particular layout of the graphic objects that meets the general graphic object arrangement preferences of the user, while presenting a cleaner, more professional and more aesthetically pleasing appearance” [0147]. In addition, references (Anorga in view of Jung and Atkins) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based analysis and image-derived layouts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anorga in view of Jung in further view of Atkins in further view of Ramaswamy et al. (US 9,021,020 B1; hereafter “Ramaswamy”).

Regarding Claim 9, Anorga in view of Jung in further view of Atkins may not explicitly teach every aspect of wherein the processor is further configured to execute the one or more instructions to: based on the one or more selected applications being determined as applications not installed on the electronic device, receive the one or more selected applications from the external server and install the received one or more selected applications.  
Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: based on the one or more selected applications being determined as applications not installed on the electronic device, receive the one or more selected applications from the external server and install the received one or more selected applications.  (Ramaswamy column 7 lines 45-58: application recognition client 305 includes a local application identification module 350. The local application identification module 350 may maintain a local data store with descriptors for popular applications. Prior to messaging module 330 querying an application recognition server, local application identification module 350 may compare the descriptor for the image to descriptors stored in the local data store; column 7 lines 24-35: Once messaging module 330 has generated a message (including an  image or a descriptor as appropriate), messaging module 330 may send the message to the application recognition server...lf an application was identified, additional information may be received, such as an application store from which the application may be purchased...an option to download the application… NOTE: If an application is determined not to be stored in the local data store by the local application identification module, then the application recognition server is queried for the application to be downloaded and installed; column 13 lines 40-44: logic installs the application)
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
Kim et al. 
US 9,983,664 B2 – Directed to executed multiple applications [Abstract]
Jeong et al.
US 9,857,935 B2 – Directed to multi-tasking applications [Abstract]
Christmas et al.
US 9,495,881 B2 – Directed to displaying multiple applications according to an optimal layout [Abstract] [column 6 lines 53-61]


US Patent Application Publications
Kim et al.
US 2014/0164990 A1 – Directed to simultaneously displaying selected applications [Figs. 2A-2H]
Krishna et al.
US 2019/0188013 A1 – Directed to suggesting actions based on machine learning [Abstract]
Shin et al.
US 2014/0164957 A1 – Directed to simultaneously displaying and executing selected applications [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        January 28, 2022